Exhibit 10(m)(ix)

ALBANY INTERNATIONAL CORP.

2011 INCENTIVE PLAN

(As approved by the Board of Directors on February 25, 2011)
(As approved by Shareholders on May 27, 2011)

1. Purpose of the Plan

     This Albany International Corp. 2011 Incentive Plan (the “Plan”) is
intended to promote the interests of Albany International Corp. (including any
successor thereto by way of merger, consolidation or reorganization, the
“Company”) and its shareholders by providing the employees of the Company and
its subsidiaries, who are largely responsible for the management, growth and
protection of the business of the Company, with incentives and rewards to
encourage them to continue in the service of the Company. The Plan is designed
to meet this goal by providing such employees with a proprietary interest in
pursuing the long-term growth, profitability and financial success of the
Company.

2. Definitions

     As used in the Plan, the following definitions apply to the terms indicated
below:

     (a) “ Board of Directors” means the Board of Directors of the Company.

     (b) “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks in the City of New York are authorized or obligated by Law to
close.

     (c) “Change in Control” may, unless otherwise restricted in an Incentive
Award, be deemed to have occurred if (i) there is a change of ownership of the
Company as a result of one person, or more than one person acting as a group,
acquiring ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company, provided, however, that the
acquisition of additional stock by a person or group who already owns 50% of the
total fair market value or total voting power of the stock of the Company shall
not be considered a Change in Control; (ii) notwithstanding that the Company has
not undergone a change in ownership as described in subsection (i) above, there
is a change in the effective control of the Company as a result of either (a)
one person, or more than one person, acting as a group, acquiring (or having
acquired during the 12 month period ending on the date of the most recent
acquisition) ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Common, or (b) a majority of the members
of the Board is replaced during any 12

1

--------------------------------------------------------------------------------




month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of appointment or election,
provided, however, that in either case the acquisition of additional control by
a person or group who already is considered to effectively control the Company
shall not be considered to a Change in Control; or (iii) there is a change in
ownership of a substantial portion of the Company's assets as a result of one
person, or more than one person acting as a group, acquiring (or having acquired
during the 12 month period ending on the date of the most recent acquisition)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all the assets of the
Company immediately before such acquisition or acquisitions, provided, however,
that there is no Change in Control if the transfer of assets is to the
shareholders of the Company or an entity controlled by the shareholders of the
Company. A more restrictive definition of Change in Control that may be set
forth in any Incentive Award shall nonetheless conform to the regulations
implementing Section 409A of the Code.

     (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     (e) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

     (f) “Committee” means the Compensation Committee of the Board of Directors.

     (g) “Common Stock” means the Company’s Class A Common Stock, $.001 par
value per share, or any other security into which such stock shall be changed
pursuant to the adjustment provisions of Section 10 of the Plan.

     (h) “Company” means Albany International Corp. and any successor thereto by
way of merger, consolidation or reorganization.

     (i) “Covered Employee” means a Participant who at the time of reference is
a “covered employee” as defined in Section 162(m) of the Code and the
regulations promulgated under Section 162(m) of the Code, or any successor
statute.

     (j) “Date of Grant” means the date on which an Incentive Award under the
Plan is made by the Committee (which date shall not be earlier than the date on
which the Committee takes action with respect thereto), or such later date as
the Committee may specify that the Incentive Award becomes effective.

     (k) “Director” means a member of the Board of Directors who is not at the
time of reference an employee of the Company.

     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2

--------------------------------------------------------------------------------




     (m) “Fair Market Value” means, with respect to a share of Common Stock, the
closing price of such share as reported in “New York Stock Exchange Composite
Transactions” in “The Wall Street Journal” for the relevant date or, if no
quotation shall have been made on such relevant date, on the next preceding day
on which there were quotations or, if the Company’s shares of Common Stock are
not traded on such exchange, such price as reported on such other securities
market or exchange on which such shares are traded as the Committee shall
determine.

     (n) “Incentive Award” means an Option, SAR, Other Stock-Based Award or
Other Incentive Award granted to a Participant pursuant to the terms of the
Plan.

     (o) “Incentive Stock Option” means an option to purchase Common Stock that
is intended to qualify as an incentive stock option under Section 422 of the
Code and the Treasury Regulations thereunder.

     (p) “Nonqualified Stock Option” means an option to purchase Common Stock
that is not an Incentive Stock Option.

     (q) “Option” means a stock option to purchase shares of Common Stock
granted to a Participant pursuant to Section 6.

     (r) “Other Incentive Award” means other Incentive Awards that are not
equity-based or equity related granted to a Participant pursuant to Section 8.
An Other Incentive Award may or may not be Performance-Based Compensation.

     (s) “Other Stock-Based Award” means an equity or equity-related award
granted to a Participant pursuant to Section 8. An Other Stock-Based Award may
or may not be Performance-Based Compensation.

     (t) “Participant” means an employee of the Company or a Subsidiary of the
Company who is eligible to participate in the Plan and to whom one or more
Incentive Awards have been granted pursuant to the Plan and, following the death
of any such employee, his or her successors, heirs, executors and
administrators, as the case may be.

     (u) “Performance-Based Compensation” means compensation that satisfies the
requirements of Section 162(m) of the Code for deductibility of remuneration
paid to Covered Employees.

     (v) “Performance Committee” means such committee or subcommittee of the
Board of Directors as shall be designated by the Board of Directors or the
Committee to administer the Plan and exercise such discretion and authority
under the Plan as is necessary to satisfy the requirements of Section 162(m) of
the Code for Performance-Based Compensation.

3

--------------------------------------------------------------------------------




     (w) “Performance Measures” means such measures as are described in Section
9 on which performance goals are based in order to qualify certain Incentive
Awards granted hereunder as Performance-Based Compensation.

     (x) “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Incentive Award that is intended to qualify as
Performance-Based Compensation.

     (y) “Permitted Shareholders” means (a) J. Spencer Standish, (b) any of J.
Spencer Standish’s descendants or legatees, (c) any executor, personal
representative or spouse of J. Spencer Standish or any of his descendants, (d)
any corporation, trust or other entity holding voting stock of the Company as to
which one or more of the Persons identified in the foregoing clauses (a) through
(c) have Control, (e) any trust as to which Persons so identified in clauses (a)
through (c) above hold at least 85% of the beneficial interest in the income and
principal of the trust disregarding the interests of the contingent remaindermen
and (f) any 401(k) or employee stock ownership plan for the benefit of employees
of the Company.

     (z) “Person” means a “person” as such term is used in Section 13(d) and
14(d) of the Exchange Act.

     (aa) “Plan” means the Albany International Corp. 2011 Incentive Plan, as it
may be amended from time to time.

     (bb) “SAR” means a stock appreciation right granted to a Participant
pursuant to Section 7.

     (cc) “Securities Act” means the Securities Act of 1933, as amended.

     (dd) “Specified Employee” means a Participant who is a “specified employee”
(as defined in Section 409A(2)(B)(i) of the Code) of the Company (or an entity
which is considered to be a single employer with the Company under Section
414(b) or 414(c) of the Code), as determined under Section 409A of the Code at
any time during the twelve (12) month period ending on December 31, but only if
the Company has any stock that is publicly traded on an established securities
market or otherwise.

     (ee) “Subsidiary” means as to any Person, any other Person (i) of which
such Person directly or indirectly owns, securities or other equity interests
representing 50% or more of the aggregate voting power or (ii) of which such
Person possesses the right to designate or elect, or has designated, 50% or more
of the directors or Persons holding similar positions.

4

--------------------------------------------------------------------------------




3. Stock Subject to the Plan

     (a) In General

     Subject to adjustment as provided in Section 10 as well as otherwise in
this Section 3, the aggregate number of shares of Common Stock that may be
issued pursuant to Incentive Awards granted under this Plan shall be (a) 500,000
(including the shares that remain available for issuance pursuant to the
Company's 2005 Incentive Plan) plus (b) such additional number of shares as the
Board of Directors shall, from time to time subsequent to January 1, 2011 and
during the term of the Plan, determine; provided that the number of shares so
added by the Board of Directors shall not exceed, in any one calendar year,
500,000; and provided, further, that the total number of shares of Common Stock
then available for issuance under this Plan shall not exceed 1,000,000 at any
time.

     For purposes of the preceding paragraph, shares of Common Stock issuable
pursuant to Incentive Awards shall only be counted as used to the extent they
are actually issued and delivered to a Participant (or such Participant’s
permitted transferees as provided in the Award Agreement evidencing such
Incentive Award) pursuant to the Plan. For purposes of clarification, in
accordance with the preceding sentence if an Incentive Award is settled for cash
or if shares of Common Stock are withheld to pay the exercise price of an Option
or to satisfy any tax withholding requirement in connection with an Incentive
Award, only the shares issued (if any), net of the shares withheld, will be
deemed delivered for purposes of determining the number of shares of Common
Stock that are available for issuance under the Plan. In addition, if shares of
Common Stock are issued subject to conditions which may result in the
forfeiture, cancellation or return of such shares to the Company, any portion of
the shares forfeited, cancelled or returned shall be treated as not issued
pursuant to the Plan. In addition, if shares of Common Stock owned by a
Participant (or such Participant’s permitted transferees as provided in the
Award Agreement evidencing such Incentive Award) are tendered (either actually
or through attestation) to the Company in payment of any obligation in
connection with an Incentive Award, the number of shares tendered shall be added
to the number of shares of Common Stock that are available for issuance under
the Plan. Shares of Common Stock covered by Incentive Awards granted pursuant to
the Plan in connection with the assumption, replacement, conversion or
adjustment of outstanding equity-based awards in the context of a corporate
acquisition or merger (within the meaning of Section 303A.08 of the New York
Stock Exchange Listed Company Manual) shall not count as used under the Plan for
purposes of this Section 3.

     Subject to adjustment as provided in Section 10, the maximum number of
shares of Common Stock that may be delivered in any fiscal year of the Company
pursuant to Incentive Awards granted under the Plan to any single Participant
shall not exceed 200,000 shares and the maximum cash payment made in any fiscal
year of the Company pursuant to Incentive Awards granted under the Plan to any
single Participant shall not exceed $3,000,000, in each case prorated on a daily
basis for any fiscal year of the Company that is shorter than 365 days. The
maximum number of shares of Common Stock that may be granted under Options to
any one

5

--------------------------------------------------------------------------------




Participant during any one calendar year shall be limited to 200,000 shares
(subject to adjustment as provided in Section 10 hereof).

     (b) Prohibition on Substitutions and Repricings

     In no event shall any repricing (within the meaning of US generally
accepted accounting practices or any applicable stock exchange rule) of
Incentive Awards issued under the Plan be permitted at any time under any
circumstances, in each case unless the shareholders of the Company expressly
approve such substitution or repricing.

4. Administration of the Plan

     The Plan shall be administered by a Committee of the Board of Directors
and, to the extent necessary to satisfy the requirements of Section 162(m) of
the Code for Performance-Based Compensation, the Performance Committee. The
Performance Committee shall consist of two or more persons, all of whom qualify
as “outside directors” within the meaning of Section 162(m) of the Code. As used
in the Plan, references to the “Committee” shall be deemed to refer to the
Performance Committee to the extent that the action contemplated by the
provision in which such reference occurs would be required to be taken by the
Performance Committee in order to satisfy the requirements of Section 162(m) of
the Code for Performance-Based Compensation.

     The Committee shall, consistent with the terms of the Plan, from time to
time designate those who shall be granted Incentive Awards under the Plan and
the amount, type and other terms and conditions of such Incentive Awards. All of
the powers and responsibilities of the Committee under the Plan may be delegated
by the Committee, in writing, to any subcommittee thereof.

     The Committee shall have full discretionary authority to administer the
Plan, including discretionary authority to interpret and construe any and all
provisions of the Plan and the terms of any Incentive Award (and any Award
Agreement) granted thereunder and to adopt and amend from time to time such
rules and regulations for the administration of the Plan as the Committee may
deem necessary or appropriate. Without limiting the generality of the foregoing,
(i) the Committee shall determine whether an authorized leave of absence, or
absence in military or government service, shall constitute termination of
employment and (ii) the employment of a Participant with the Company shall be
deemed to have terminated for all purposes of the Plan if such person is
employed by or provides services to a Person that is a Subsidiary of the Company
and such Person ceases to be a Subsidiary of the Company, unless the Committee
determines otherwise. Decisions of the Committee shall be final, binding and
conclusive on all parties.

     On or after the date of grant of an Incentive Award under the Plan, the
Committee may (i) accelerate the date on which any such Incentive Award becomes
vested, exercisable or transferable, as the case may be, (ii) extend the term of
any such Incentive Award, including, without limitation, extending the period
following a termination of a Participant’s employment during which any such
Incentive Award may remain outstanding, (iii) waive any conditions to the
vesting, exercisability or transferability, as the case may be, of any such
Incentive Award or

6

--------------------------------------------------------------------------------




(iv) provide for the payment of dividends or dividend equivalents with respect
to any such Incentive Award, except as otherwise proscribed by applicable law.

     In addition to such other rights of indemnification as they may have as
directors, as members of the Committee or otherwise, the members of the
Committee shall be indemnified by the Company against the reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with an appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Incentive
Award granted hereunder and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such Committee member
is liable for negligence or misconduct in the performance of his or her duties;
provided that within sixty days after institution of any such action, suit or
proceeding, a Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same.

     The Committee intends to administer the Plan in accordance with Section
409A of the Code and shall construe the terms of the Plan or any Awards
thereunder consistent with Section 409A of the Code.

5. Eligibility

     The Persons who shall be eligible to receive Incentive Awards pursuant to
the Plan shall be those key employees responsible for the management, growth and
protection of the business of the Company, as determined by the Committee from
time to time in its sole discretion. All Incentive Awards granted under the Plan
shall be evidenced by a separate written instrument or agreement (an “Award
Agreement”) entered into by the Company and the recipient of such Incentive
Award that shall include the terms and conditions consistent with Plan as the
Committee may determine.

7

--------------------------------------------------------------------------------




6. Options

     (a) The Committee may from time to time grant Options. Subject to the
provisions of the Plan, the Committee shall have authority, within its absolute
discretion:

    (i)      to determine which of the key employees of the Company and its
Subsidiaries shall be granted Options;         (ii)      to determine the time
or times when Options shall be granted and the number of shares to be subject to
each Option;         (iii)      to determine the exercise price of the Common
Stock subject to each Option, which shall not be less than 100% of the Fair
Market Value of the Common Stock on the date of grant;         (iv)      to
determine the Fair Market Value of the Common Stock on the date of grant of an
Option;         (v)      to determine the term of each Option, which shall not
continue for more than twenty years from the date of grant of the Option, and to
accelerate the expiration of the term of an Option;         (vi)      to
determine the time or times when each Option shall be exercisable and to
accelerate at any time the time or times when an outstanding Option shall be
exercisable, provided that no Option may be exercisable before the first
anniversary of its date of grant; to accept, as full or partial payment of the
exercise price and/or any taxes to be withheld by the Company upon exercise of
any Option, shares of Common Stock tendered by the Participant or requested by
the Participant to be withheld from the shares to be delivered upon such
exercise, and to determine the value of the shares so tendered or withheld;    
    (vii)      to determine, to the extent permitted by law, the status under
the Internal Revenue Code of any Option granted under the Plan, including,
without limitation, whether the option shall be treated as an Incentive Stock
Option;         (viii)      to determine the effect on any Option of the
termination of the employment of the Participant, of any conduct or activity of
the Participant, or of any Change in Control;         (ix)      to determine the
extent to which Options granted under the Plan shall be assignable or
transferable; and

8

--------------------------------------------------------------------------------




  

(x)

to prescribe from time to time the form or forms of the instruments evidencing
Options granted under the Plan.

     (b) Exercise Price.

The exercise price of the Option shall be determined by the Committee; provided,
however, that the exercise price per share of an Option shall not be less than
one hundred percent (100%) of the Fair Market Value per share of the Common
Stock on the Date of Grant.

     (c) Vesting; Term of Option.

The Committee, in its sole discretion, shall prescribe in the Award Agreement
the time or times at which, or the conditions upon which, an Option or portion
thereof shall become vested and exercisable, and may accelerate the
exercisability of any Option at any time. An Option may become vested and
exercisable upon a Participant’s retirement, death, disability, Change in
Control or other event, to the extent provided in an Award Agreement. The period
during which a vested Option may be exercised shall be ten years from the Date
of Grant, unless a shorter exercise period is specified by the Committee in an
Award Agreement, and subject to such limitations as may apply under an Award
Agreement relating to the termination of a Participant’s employment or other
service with the Company or any Subsidiary.

     (d) Option Exercise; Withholding.

Subject to such terms and conditions as shall be specified in an Award
Agreement, an Option may be exercised in whole or in part at any time during the
term thereof by notice to the Company together with payment of the aggregate
exercise price therefor. Payment of the exercise price shall be made (i) in cash
or by cash equivalent, (ii) at the discretion of the Committee, in shares of
Common Stock acceptable to the Committee, valued at the Fair Market Value of
such shares on the date of exercise, (iii) at the discretion of the Committee,
by a delivery of a notice that the Participant has placed a market sell order
(or similar instruction) with a broker with respect to shares of Common Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price (conditioned upon the payment of such
net proceeds), (iv) at the discretion of the Committee, by withholding from
delivery shares of Common Stock for which the Option is otherwise exercised, (v)
at the discretion of the Committee, by a combination of the methods described
above or (vi) by such other method as may be approved by the Committee and set
forth in the Award Agreement. In addition to and at the time of payment of the
exercise price, the Participant shall pay to the Company the full amount of any
and all applicable income tax and employment tax amounts required to be withheld
in connection with such exercise, payable under one or more of the methods
described above for the payment of the exercise price of the Options or as
otherwise may be approved by the Committee.

9

--------------------------------------------------------------------------------




     (e) Limited Transferability.

Solely to the extent permitted by the Committee in an Award Agreement and
subject to such terms and conditions as the Committee shall specify, a
Nonqualified Stock Option (but not an Incentive Stock Option) may be transferred
to members of the Participant’s immediate family (as determined by the
Committee) or to trusts, partnerships or corporations whose beneficiaries,
members or owners are members of the Participant’s immediate family, and/or to
such other persons or entities as may be approved by the Committee in advance
and set forth in an Award Agreement, in each case subject to the condition that
the Committee be satisfied that such transfer is being made for estate or tax
planning purposes or for gratuitous or donative purposes, without consideration
(other than nominal consideration) being received therefor. Except to the extent
permitted by the Committee in accordance with the foregoing, an Option shall be
nontransferable otherwise than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of a Participant only
by such Participant.

     (f) Additional Rules for Incentive Stock Options.

    (i)      Annual Limits. No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate fair market value (determined as
of the Date of Grant) of the stock with respect to which Incentive Stock Options
are exercisable for the first time in any calendar year under the Plan, and any
other stock option plans of the Company, any Subsidiary or any parent
corporation, would exceed $100,000 (or such other amount provided under Section
422(d) of the Code), determined in accordance with Section 422(d) of the Code
and Treasury Regulations thereunder. This limitation shall be applied by taking
Options into account in the order in which granted.         (ii)     
Termination of Employment. An Award Agreement for an Incentive Stock Option may
provide that such Option may be exercised not later than 3 months following
termination of employment of the Participant with the Company and all
Subsidiaries, subject to special rules relating to death and disability, as and
to the extent determined by the Committee to be appropriate with regard to the
requirements of Section 422 of the Code and Treasury Regulations thereunder.    
    (iii)      Other Terms and Conditions; Nontransferability. Any Incentive
Stock Option granted hereunder shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as are deemed
necessary or desirable by the Committee, which terms, together with the terms of
this Plan, shall be intended and interpreted to cause such Incentive Stock
Option to qualify as an “incentive stock option” under

10

--------------------------------------------------------------------------------




     Section 422 of the Code and Treasury Regulations thereunder. Such terms
shall include, if applicable, limitations on Incentive Stock Options granted to
ten-percent owners of the Company. An Award Agreement for an Incentive Stock
Option may provide that such Option shall be treated as a Nonqualified Stock
Option to the extent that certain requirements applicable to “incentive stock
options” under the Code shall not be satisfied. An Incentive Stock Option shall
by its terms be nontransferable otherwise than by will or by the laws of descent
and distribution, and shall be exercisable during the lifetime of a Participant
only by such Participant.          (iv)      Disqualifying Dispositions. If
shares of Common Stock acquired by exercise of an Incentive Stock Option are
disposed of within two years following the Date of Grant or one year following
the transfer of such shares to the Participant upon exercise, the Participant
shall, promptly following such disposition, notify the Company in writing of the
date and terms of such disposition and provide such other information regarding
the disposition as the Committee may reasonably require.

7. Stock Appreciation Rights

     (a) Terms

     The Committee may from time to time grant SARs. Subject to the provisions
of the Plan, the Committee shall have authority, within its absolute discretion:

     (i)      to determine which of the key employees of the Company and its
Subsidiaries shall be granted SARs;         (ii)      to determine whether SARs
are granted on a stand-alone basis or in tandem with an Option, whether
contemporaneously with or after the grant of the Options to which they relate;  
      (iii)      to determine whether SARs may be settled in shares of Common
Stock, in cash, or in some combination of Common Stock or cash;         (iv)   
  to determine the time or times when SARs shall be granted and the number of
shares for which they are exercisable;

11

--------------------------------------------------------------------------------




     (v)      to determine the exercise price of each SAR, which shall not be
less than 100% of the Fair Market Value of the Common Stock on the date of grant
        (vi)      to determine the Fair Market Value of the Common Stock on the
Date of Grant of a SAR;         (vii)      to determine the term of each SAR,
which shall not continue for more than twenty years from the Date of Grant of
the SAR, and to accelerate the expiration of the term of a SAR;         (viii) 
    to determine the time or times when each SAR shall be exercisable and to
accelerate at any time the time or times when an outstanding SAR shall be
exercisable, provided that no SAR may be exercisable before the first
anniversary of its Date of Grant;         (ix)      to accept, as full or
partial payment of any taxes to be withheld by the Company upon exercise of any
SAR that is to be settled in shares of Common Stock, shares of Common Stock
tendered by the Participant or requested by the Participant to be withheld from
the shares to be delivered upon such exercise, and to determine the value of the
shares so tendered or withheld;         (x)      to determine the effect on any
SAR of the termination of the employment of the Participant, of any conduct or
activity of the Participant, or of any Change in Control;         (xi)      to
determine the extent to which SARs granted under the Plan shall be assignable or
transferable; and         (xii)      to prescribe from time to time the form or
forms of the instruments evidencing SARs granted under the Plan.

     (b) Benefit Upon Exercise

     Unless otherwise provided in the Award Agreement evidencing such SAR, the
exercise of an SAR with respect to any number of shares of Common Stock shall
entitle the Participant to (i) a cash payment, for each such share, equal to the
excess of (A) the Fair Market Value of a share of Common Stock on the effective
date of such exercise over (B) the per share exercise price of the SAR, (ii) the
issuance or transfer to the Participant of the greatest number of whole shares
of Common Stock which on the date of the exercise of the SAR have an aggregate
Fair Market Value equal to such excess or (iii) a combination of cash and shares
of Common Stock in

12

--------------------------------------------------------------------------------




amounts equal to such excess; in each case, as and to the extent provided in the
Award Agreement evidencing such SAR.

     (c) Exercise of Tandem SARs

     The exercise with respect to a number of shares of Common Stock of an SAR
granted in tandem with an Option shall cause the immediate cancellation of the
Option with respect to the same number of shares. The exercise with respect to a
number of shares of Common Stock of an Option to which a tandem SAR relates
shall cause the immediate cancellation of the SAR with respect to an equal
number of shares.

8. Other Awards

     (a) Other Stock-Based Awards

     The Committee may grant equity-based or equity-related awards not otherwise
described herein in such amounts and subject to such terms and conditions as the
Committee shall determine. Without limiting the generality of the preceding
sentence, each such Other Stock-Based Award may (i) involve the transfer of
actual shares of Common Stock to Participants, either at the time of grant or
thereafter, or payment in cash or otherwise of amounts based on the value of
shares of Common Stock, (ii) be subject to performance-based and/or
service-based conditions, (iii) be in the form of phantom stock, restricted
stock, restricted stock units, performance shares, or share-denominated
performance units and (iv) be designed to comply with applicable laws of
jurisdictions other than the United States. Other Stock-Based Awards that are
intended to qualify as Performance-Based Compensation shall also be subject to
Section 9 of the Plan.

     (b) Other Incentive Awards

     The Committee may grant other Incentive Awards that are not equity-based or
equity related, in such amounts as the Committee shall determine. Subject to the
terms of the Plan, the Committee shall have the authority, within its absolute
discretion, to determine the terms and conditions of such Incentive Awards,
including, without limitation, the Performance Measures, if any, relating to
such Incentive Awards and the length of any Performance Periods. Other Incentive
Awards that are intended to qualify as Performance-Based Compensation shall also
be subject to Section 9 of the Plan.

9. Performance-Based Compensation

     (a) Performance Measures and Periods

     The performance goals upon which the payment or vesting of any Incentive
Award (other than Options and SARs) to a Covered Employee that is intended to
qualify as Performance-

13

--------------------------------------------------------------------------------




Based Compensation depends shall relate to one or more of the following
Performance Measures, each of which may be applied with respect to the Company,
any Subsidiary or any business unit, or if applicable, any Participant, and
which may be measured on an absolute or relative to a peer-group or other market
measure basis: revenues; revenue growth; operating income; cash flow (including
operating cash flow, free cash flow, discounted cash flow, return on investment,
and cash flow in excess of costs of capital); net income; marginal contribution;
interest expense; earnings per share; return on sales; return on assets; return
on equity; return on invested capital; working capital; market share; stock
price; stock price growth, costs of goods sold; expenses (including selling and
general expenses and technical and research expenses); income before income
taxes; total shareholder return; EBIT (earnings before interest and taxes),
consolidated EBITDA (earnings before interest, taxes, depreciation and
amortization); EBITDA growth; EBITDA per share, EBITDA Margin (EBITDA as a
percentage of sales) consolidated interest expense; consolidated net income;
consolidated tangible net worth and leverage ratio; ; ongoing earnings; EVA
(economic value added); economic profit (net operating profit after tax, less a
cost of capital charge); SVA (shareholder value added); pre-tax profit margin;
performance against business plan; customer service; corporate governance
quotient or rating; employee satisfaction; safety; employee engagement; supplier
diversity; workforce diversity; operating margins; credit rating; dividend
payments; retained earnings; completion of acquisitions; divestitures and
corporate restructurings; and individual goals based on objective business
criteria underlying the goals listed above and which pertain to individual
effort as to achievement of those goals or to one or more business criteria in
the areas of litigation, human resources, information services, production,
inventory, support services, site development, plant development, building
development, facility development, government relations, product market share,
management or non-financial strategic goals.

     Performance Periods may be equal to or longer than, but not less than, one
fiscal year of the Company and may be overlapping. Within 90 days after the
beginning of a Performance Period, and in any case before 25% of the Performance
Period has elapsed, the Committee shall establish (a) performance goals and
objectives for the Company for such Performance Period, (b) target awards for
each Participant, and (c) schedules or other objective methods for determining
the applicable performance percentage to be applied to each such target award.

     The measurement of any Performance Measure(s) may exclude the impact of
charges for restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring items, and the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles and as
identified in the Company’s audited financial statements, including the notes
thereto. Any Performance Measure(s) may be used to measure the performance of
the Company or a Subsidiary as a whole or any business unit of the Company or
any Subsidiary or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Measures as compared to the
performance of a group of comparator companies, or a published or special index
that the Committee, in its sole discretion, deems appropriate.

14

--------------------------------------------------------------------------------




     Nothing in this Section 9 is intended to limit the Committee’s discretion
to adopt conditions or goals that relate to performance other than the
Performance Measures with respect to any Incentive Award (x) that is not
intended to qualify as Performance-Based Compensation, or (y) in the case of an
Incentive Award that is intended to qualify as Performance-Based Compensation,
where such goals, measures or conditions are used only to decrease the amount
payable pursuant to such Incentive Award. In addition, the Committee may,
subject to the terms of the Plan, amend previously granted Incentive Awards in a
way that disqualifies them as Performance-Based Compensation.

     (b) Committee Discretion

     With respect to any Performance Period, the Committee shall not have
discretion to change the performance goals, increase the amount of a potential
award, or modify any other provision after the time permitted to set such goals
under the requirements of Section 162(m) in any way that would cause such
compensation to be not Performance-Based Compensation, unless the Committee
intends that such compensation be disqualified as Performance-Based
Compensation. The Committee shall have discretion to reduce the amount payable
pursuant to an Award at any time prior to the payment. The Committee may, but
shall not be required to, set forth the criteria (which may be subjective) to be
used as the basis by the Committee to make any such reduction.

     In the event that the requirements of Section 162(m) and the regulations
thereunder change to permit Committee discretion to alter the Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval.

10. Adjustment Upon Changes in Common Stock

     Notwithstanding any other provision of the Plan, in the event of any change
in the outstanding shares of Common Stock by reason of a stock dividend,
recapitalization, merger, consolidation, split-up, extraordinary cash dividend,
combination or exchange of shares or the like, the aggregate number and class of
shares for which options may be granted under the Plan, the number and class of
shares covered by or issuable pursuant to Incentive Awards granted under the
Plan, the exercise price of Options granted under the Plan and the value of any
outstanding Incentive Awards may be (but are not required to be) appropriately
adjusted by the Committee, whose determination shall be conclusive. No
fractional shares shall be issued under the Plan and any fractional shares
resulting from computations pursuant to this Section shall be eliminated from
the Incentive Award.

11. Rights as a Stockholder

     No person shall have any rights as a stockholder with respect to any shares
of Common Stock covered by or relating to any Incentive Award granted pursuant
to the Plan until the date of the issuance of a stock certificate with respect
to such shares. Except as otherwise expressly

15

--------------------------------------------------------------------------------




provided in Section 10 hereof, no adjustment of any Incentive Award shall be
made for dividends or other rights for which the record date occurs prior to the
date such stock certificate is issued.

12. No Special Employment Rights; No Right to Incentive Award

     (a) Nothing contained in the Plan or any Incentive Award shall confer upon
any Participant any right with respect to the continuation of his or her
employment by or service to the Company or interfere in any way with the right
of the Company at any time to terminate such employment or to increase or
decrease the compensation of the Participant from the rate in existence at the
time of the grant of an Incentive Award.

     (b) No person shall have any claim or right to receive an Incentive Award
hereunder. The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.

13. Securities Matters

     (a) The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. Notwithstanding
anything herein to the contrary, the Company shall not be obligated to cause to
be issued or delivered any certificates evidencing shares of Common Stock
pursuant to the Plan unless and until it is advised by its counsel that the
issuance and delivery of such certificates is in compliance with all applicable
laws, regulations of governmental authority and the requirements of any
securities exchange on which shares of Common Stock are traded. The Committee
may require, as a condition to the issuance and delivery of certificates
evidencing shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such covenants, agreements and representations,
and that such certificates bear such legends, as the Committee deems necessary
or desirable.

     (b) The exercise of any Option granted hereunder shall only be effective at
such time as counsel to the Company shall have determined that the issuance and
delivery of shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Company may, in its sole discretion, defer the effectiveness of an
exercise of an Option hereunder or the issuance or transfer of shares of Common
Stock pursuant to any Incentive Award to ensure compliance under federal or
state securities laws. The Company shall inform the Participant in writing of
its decision to defer the effectiveness of the exercise of an Option or the
issuance or transfer of shares of Common Stock pursuant to any Incentive Award.
During the period that the effectiveness of the exercise of an Option has been

16

--------------------------------------------------------------------------------




deferred, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.

14. Withholding Taxes

     (a) Cash Remittance

     Whenever shares of Common Stock are to be issued upon the exercise of an
Option or the grant or vesting of an Incentive Award, the Company shall have the
right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy federal, state and local withholding tax requirements, if
any, attributable to such exercise, grant or vesting prior to the delivery of
any certificate or certificates for such shares or the effectiveness of the
lapse of such restrictions. In addition, upon the exercise or settlement of any
Incentive Award in cash, the Company shall have the right to withhold from any
cash payment required to be made pursuant thereto an amount sufficient to
satisfy the federal, state and local withholding tax requirements, if any,
attributable to such exercise or settlement.

     (b) Net-Physical Settlement

     Notwithstanding the foregoing, the Committee shall have discretion to
permit or require net-physical settlement of Incentive Awards solely to the
extent necessary to satisfy the federal, state and/or local withholding tax
requirements by withholding from delivery upon settlement of Incentive Awards
shares of Common Stock having a value equal to the amount of tax. Such shares of
Common Stock shall be valued at their Fair Market Value on the date on which the
amount of tax to be withheld is determined. To the extent such settlement would
otherwise require delivery of a fractional share, such amounts will be settled
in cash.

15. Amendment or Termination of the Plan

     The Board of Directors may at any time suspend or discontinue the Plan or
revise or amend it in any respect whatsoever; provided, however, that without
approval of the shareholders no revision or amendment shall, except as provided
in Section 10 hereof, (i) increase the number of shares of Common Stock that may
be issued under the Plan or (ii) materially modify the requirements as to
eligibility for participation in the Plan. Nothing herein shall restrict the
Committee’s ability to exercise its discretionary authority hereunder pursuant
to Section 4 hereof, which discretion may be exercised without amendment to the
Plan. No action hereunder may, without the consent of a Participant, reduce the
Participant’s rights under any previously granted and outstanding Incentive
Award. Nothing herein shall limit the right of the Company to pay compensation
of any kind outside the terms of the Plan.

17

--------------------------------------------------------------------------------




16. No Obligation to Exercise

     The grant to a Participant of an Option, SAR or other Incentive Award that
requires exercise before benefits are distributed or paid, shall impose no
obligation upon such Participant to exercise such Option, SAR or other Incentive
Award.

17. Transfers Upon Death

     Except as otherwise provided in the instrument evidencing such award, upon
the death of a Participant, or upon the transfer of an Incentive Award in the
manner (if any) permitted pursuant to the instrument evidencing such award,
outstanding Incentive Awards granted to such Participant may be exercised by the
executors or administrators of the Participant’s estate or by any person or
persons who shall have acquired such right to exercise by will, by the laws of
descent and distribution, or by such permitted transfer. No transfer of any
Incentive Award, or the right to exercise any Incentive Award, shall be
effective to bind the Company unless the Committee shall have been furnished
with (a) written notice thereof and with a copy of any will, deed of transfer
and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (b) an agreement by the transferee to comply with
all the terms and conditions of the Incentive Award that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with the grant of the Incentive Award.

18. Expenses and Receipts

     The expenses of the Plan shall be paid by the Company. Any proceeds
received by the Company in connection with any Incentive Award will be used for
general corporate purposes.

19. Governing Law

     The Plan and the rights of all persons under the Plan shall be construed
and administered in accordance with the laws of the State of New York without
regard to its conflict of law principles.

20. Compliance with Section 409A of the Code

     The Plan is intended to comply and shall be administered in a manner that
is intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. To the extent that an Incentive
Award, issuance and/or payment is subject to Section 409Aof the Code, it shall
be awarded and/or issued or paid in a manner that will comply with Section 409A
of the Code, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. To the extent any terms of the Plan or Award
Agreements are ambiguous, such terms shall be interpreted as necessary to comply
with Section 409Aof the Code.

18

--------------------------------------------------------------------------------




21. Six Month Delay

     Notwithstanding any provision in the Plan to the contrary, if the payment
of any benefit herein would be subject to additional taxes and interest under
Section 409A of the Code because the timing of such payment is not delayed as
required under Section 409A of the Code for a Specified Employee, then any such
payment that the Participant would otherwise be entitled to receive during the
first six months following the date of Participant’s separation from service
shall be accumulated and paid within fifteen (15) business days after the date
that is six months following the date of the participant’s separation from
service, or such earlier date upon which such amount can be paid under Section
409A of the Code without being subject to such additional taxes and interest.

22. Effective Date and Term of Plan

     The Plan was adopted by the Board of Directors on February 25, 2011,
subject to the approval of the shareholders of the Company. No grants may be
made under the Plan after February 25, 2021.

19

--------------------------------------------------------------------------------